Citation Nr: 0026328	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  98-07 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased evaluation for patellofemoral 
syndrome with chondromalacia of the left knee, currently 
rated as 10 percent disabling.

2. Entitlement to an increased evaluation for patellofemoral 
syndrome with chondromalacia of the right knee, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1991 to 
November 1995.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

A hearing was held before a Member of the Board sitting in 
St. Petersburg, Florida in August 1999.  The undersigned 
Member was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.  At that time, the 
veteran withdrew the issue of service connection for 
scoliosis.

At the time of the hearing, and at the time of the December 
1999 remand, the issue was entitlement to a compensable 
rating for the bilateral knee pathology.  While the case was 
in remand status, separate 10 percent ratings were assigned 
for each knee.  The appellant did not withdraw the appeal, 
and the matter has been returned to the Board for further 
appellate consideration.  See AB. v. Brown, 6 Vet. App. 35 
(1993).


FINDINGS OF FACT

1. The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2. The veteran's left knee disorder is currently manifested 
mainly by subjective complaints of increased pain, mild 
medial instability and crepitus.  Similar complaints are 
noted with reference to the right knee.

3. Current objective symptoms of the veteran's left knee 
disorder include range of motion of flexion to 115 
degrees.  There is no objective clinical evidence of 
swelling, deformity, heat or redness; moderate right knee 
impairment has not been demonstrated and X-ray evaluation 
was within normal limits.  Mild medial instability was 
noted in the left knee.

4. The veteran's right knee disorder is manifested by range 
of motion of flexion to 125 degrees without any locking, 
catching, giving way, effusion or instability.  There is 
objective clinical evidence of tenderness upon palpation, 
slight swelling and crepitus, and X-ray evaluation was 
within normal limits.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the veteran's left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
and Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262 
(1999).

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.7, 
4.20, 4.40, 4.59, 4.71a, Diagnostic Codes 5299-5024, 5256, 
5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims for 
increased ratings are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  That is, he 
has presented claims which are plausible.  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluations will 
be assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.

Historically, the RO granted entitlement to service 
connection for bilateral knee disorders in January 1997 and a 
non-compensable evaluations were assigned.  The RO 
subsequently assigned a separate 10 percent rating, for each 
knee, in May 2000, following a VA examination requested by 
the Board in a December 1999 remand.  The effective date was 
to the date of the original claim.  In this decision, the 
Board is cognizant that this appeal arises from the veteran's 
dissatisfaction with his initial rating following the grant 
of service connection for both knees.  In such a case, the 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) has held that 
separate or "staged" ratings must be assigned where the 
evidence shows varying levels of disability for separate 
periods of time.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In this case, the Board finds that the preponderance of the 
evidence of record during the appeal period is against 
separate disability ratings in excess of ten percent for the 
veteran's knee disorders, for the time period in question.

I.  Left Knee Disorder

The RO has rated the veteran's left knee disability under DC 
5257.  The Board will also consider DCs 5256, 5258, 5259, 
5260, 5261 and 5262, based upon knee ankylosis, knee 
impairment, dislocated or removal of cartilage, limitation of 
motion, and impairment of the tibia and fibula.

Under DC 5256, favorable ankylosis of the knee, in full 
extension or in slight flexion between 0 degrees and 10 
degrees, warrants a 30 percent evaluation; ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  Under DC 
5257, when there is impairment of the knee, including 
recurrent subluxation or lateral instability, a 10 percent 
evaluation will be assigned where the disability is slight; a 
20 percent will be assigned for moderate disability; and a 30 
percent warranted for severe disability.

Under DC 5258, an evaluation of 20 percent is assigned where 
the semilunar cartilage is dislocated, with frequent episodes 
of locking, pain, and effusion.  Under DC 5259, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  Limitations of flexion under DC 5260 
are assigned a 10 percent evaluation when flexion is limited 
to 45 degrees; and a 20 percent evaluation when flexion is 
limited to 30 degrees.  A 30 percent evaluation is assigned 
under this code when flexion is limited to 15 degrees.  A 30 
percent evaluation is assigned under this code when extension 
is limited to 20 degrees.  The motion of the knee is 
considered full where extension is to 0 degrees and flexion 
is to 140 degrees.  38 C.F.R. § 4.71, Plate II (1999).

Impairment of the tibia and fibula, manifested by malunion, 
with marked knee or ankle disability warrants a 30 percent 
evaluation, while malunion with moderate knee or ankle 
disability warrants a 20 percent rating.  Malunion of the 
tibia and fibula with slight knee or ankle disability 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5262 
(1999).  Nonunion of the tibia and fibula of either lower 
extremity warrants a 40 percent evaluation if there is loose 
motion requiring a brace.  Id.

An April 2000 VA examination, the most recent medical 
evidence of record, showed no deformity or swelling of the 
left knee.  However, mild medial instability and crepitus 
were found.  Flexion was to 115 degrees, and extension was to 
0 degrees.  No evidence of any loose motion, subluxation or 
lateral instability was found.  The examining physician 
considered pain, fatigue, weakness, and incoordination when 
observing the veteran's range of motion.  The veteran's 1998 
and 2000 X-rays revealed no evidence of any bone or joint 
injury or disease.  The joint surfaces were smooth with no 
intrinsic pathology.  The examining physician noted the 
veteran's increased symptomatology at the end of the day, in 
light of the fact that the veteran worked on his feet.  The 
veteran was diagnosed with patellofemoral syndrome with 
chondromalacia.

A June 1998 VA examination revealed that the left knee had 
flexion to 135 degrees and extension to zero degrees.  No 
swelling or deformity was found.  The veteran reported that 
his left knee flared up at least once a day.  The examining 
physician diagnosed him with bilateral patellofemoral 
syndrome.

After reviewing the evidence on file, it is the conclusion of 
the Board that a 10 percent evaluation is appropriate.  The 
current rating contemplates slight knee impairment (DC 5257), 
including recurrent subluxation and lateral instability.  
Considering the factors as enumerated in the applicable 
rating criteria, which is the most probative evidence to 
consider in determining the appropriate disability rating to 
be assigned, the Board finds that the evidence does not 
reflect that a greater than 10 percent rating for a left knee 
disability is warranted.  The most recent medical records do 
not reveal objective clinical evidence of deformity, 
subluxation, lateral instability, non-union, loose motion, 
malunion or atrophy.  In addition, there was no 
incoordination, weakness, or lateral stressing noted.  As set 
forth above, a slight knee impairment is assigned a 10 
percent evaluation under DC 5257.  The principal function 
impairment is the limitation of motion and slight 
instability.  As noted below, the limitation of motion is not 
to a compensable degree.  Moreover, the medical evidence does 
not reveal evidence of arthritis of the knee.

The Board notes that the recent clinical findings do not 
disclose that the veteran has any ankylosis of the left knee.  
Ankylosis is defined as stiffening or fixation of a joint.  
On the April 2000 VA examination, he had flexion of the left 
knee to 115 degrees (with 0-140 degrees considered 
anatomically normal).  Therefore, the Board can find no basis 
under DC 5256 to grant the veteran a higher than 10 percent 
evaluation.

Further, there is no current objective evidence of cartilage 
dislocation with frequent episodes of locking, pain, and 
effusion into the joint on which to base a rating higher than 
10 percent under DC 5258.  In addition, the Board notes that 
no more than a 10 percent rating is available under DC 5259.  
Moreover, the appellant's anatomical motion of the left knee 
does not give rise to a compensable evaluation under either 
DC 5260 or DC 5261.

In evaluating the veteran's left knee disability, the Board 
also notes that there is no clinical evidence supporting a 
finding of nonunion or malunion of the tibia and fibula under 
DC 5262.  Therefore, the Board is unable to grant a higher 
evaluation under DC 5262.

The Board has also considered the veteran's complaints of 
pain, limitation of motion, and functional loss due to pain.  
However, even considering the standards outlined in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and the provisions of 38 C.F.R. 
§ 4.40 et seq., there is no basis on which to assign a higher 
rating.  Significantly, as noted above, there is no basis 
under the schedular criteria for a rating higher than the 
currently assigned 10 percent under DCs 5256, 5257, 5258, 
5259, 5260, 5261, or 5262.  As noted above, the most recent 
VA examination revealed no ankylosis, no recurrent 
subluxation or lateral instability, no dislocated or removed 
cartilage and no more than slight limitation of motion.  
Accordingly, the Board finds that the functional limitation 
due to pain or flare-up is contemplated in the current 
assigned 10 percent rating, and indicia of a higher rating, 
such as atrophy, muscle wasting, incoordination, weakness, 
excess fatigability, etc., are not shown.

The Board has considered the veteran's statements that his 
left knee disability is worse than currently evaluated.  
Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  The Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, are more probative than the subjective evidence of 
an increased disability.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.

Further, 38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 
38 C.F.R. § 4.40.  Special consideration is given to factors 
affecting function in joint disabilities under 38 C.F.R. 
§ 4.45.  These requirements for the consideration of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his left knee disability warrants no more than 
a 10 percent evaluation.

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable.

II. Right Knee Disorder

The right knee disorder was initially classified as 
tendonitis of the right knee, claimed as a patellofemoral 
syndrome.  The initial noncompensable rating was assigned 
under DC 5257-5024.  The most recent rating action assigned 
the 10 percent for the patellofemoral syndrome under DC 5299-
5024.  The Board will also consider the other DC that pertain 
to the knees, as discussed in the previous section.

In April 2000, the veteran underwent a VA orthopedic 
examination.  He indicated that the pain in his right knee 
was less severe than the pain in his left knee.  He noted 
that the pain increased throughout the day, exacerbated by 
his electrician duties.  He denied any locking or giving way 
of the knee.  The appellant also denied the use of a crutch, 
brace or cane.  Physical examination revealed slight 
swelling, tenderness on palpation and crepitus, but no 
deformity, loose motion or instability.  Examination of the 
right knee revealed extension to 0 degrees and flexion to 125 
degrees.  X-rays, taken in 1998 and 2000, revealed no 
evidence of any bone or joint injury, or disease.

A June 1998 VA examination revealed no swelling or deformity 
of the right knee.  The veteran was able to flex to 135 
degrees and extend to zero degrees.  In judging the veteran's 
range of motion, the examining physician considered the 
effects of pain, fatigue, weakness, incoordination and 
repetition.  The veteran's right knee was described by the 
examiner as "compensatory" to the left knee.  The veteran 
was diagnosed with patellofemoral syndrome.

The Board has reviewed the evidence pertinent to this claim 
and determines that an increased evaluation is not warranted.  
In addition to the general law and regulations already 
provided for in this decision, the following regulatory 
criteria are specific to the veteran's knee disorder.

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (1999).

The RO has rated the veteran's right knee disability under 
Diagnostic Code 5024, for tenosynovitis.  The diseases under 
diagnostic codes 5013 through 5024 will be rated on 
limitation of motion of affected parts, as arthritis, 
degenerative under DC 5003, except gout which will be rated 
under diagnostic code 5002.

Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion.  See 38 C.F.R. § 4.71, 
Plate II (1999).

As set forth above, a 30 percent rating may be assigned when 
flexion of the leg is limited to 15 degrees. When flexion is 
limited to 30 degrees, a 20 percent evaluation may be 
assigned. When flexion is limited to 45 degrees, a 10 percent 
rating is assignable.  Diagnostic Code 5260 (1999).

A 30 evaluation may be assigned when extension of the leg is 
limited to 20 degrees. When extension is limited to 15 
degrees, a 20 percent evaluation is assignable.  When limited 
to 10 degrees, a 10 percent rating may be assigned.  
Diagnostic Code 5261 (1999).

A 30 percent evaluation may be assigned for other impairment 
of either knee, including recurrent subluxation or lateral 
instability, which is severe.  When moderate, a 20 percent 
evaluation may be assigned.  When slight, a 10 percent 
evaluation will be assigned. Diagnostic Code 5257 (1999).

A rating higher than the already assigned 10 percent 
evaluation for the right knee disability is not warranted at 
this time.  The record shows that the veteran had essentially 
some slight limitation of motion at the time of the April 
2000 VA examination, and no gross or bony or soft tissue 
abnormalities.  The veteran received an increased evaluation 
to 10 percent based upon this examination, for the showing of 
pain on motion of the joint, with consideration for the 
slight limitation.  No effusion, locking or instability were 
noted.  Tenderness upon palpation was noted, as were slight 
swelling and crepitus.  In essence, the medical findings of 
record fail to demonstrate that his right knee disability is 
productive of more than slight impairment.  As the 
appellant's disability is rated under limitation of the parts 
affected, and as there is a fairly good range of motion for 
the right knee, a higher rating for the veteran's right knee 
disorder is not warranted.  See 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5024.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon, 10 Vet. App. 194; and DeLuca, 8 Vet. App. 202.  
However, the currently assigned 10 percent disability 
evaluation takes into account any pain, weakness, or other 
functional impairment in the right knee.  Therefore, a higher 
rating is not warranted under these provisions.

Under the provisions of VAOPGCPREC 23-97 (July 1, 1997) and 
9-98 (August 14, 1998), separate ratings may be granted under 
Diagnostic Codes 5257 and certain diagnostic codes used for 
the rating of arthritis.  A separate rating "must be based on 
additional disability," and where additional disability is 
shown, the General Counsel noted that a veteran rated under 
Diagnostic Code 5257 can also be compensated under Diagnostic 
Code 5003 and the opposite is also true.

In this case, the Board finds that a separate rating for the 
veteran's service-connected left knee disability under 5257 
is not warranted for several reasons.  Diagnostic Code 5024, 
is not necessarily contemplated in the General Counsel's 
analysis, as ratings based on X-ray findings for the criteria 
noted under Diagnostic Code 5003, will not be utilized in 
rating conditions listed under diagnostic codes 5013-5024, 
inclusive.  See 38 C.F.R. § 4.71a, Note (2), Diagnostic Code 
5003.  Furthermore, the medical evidence fails to demonstrate 
the presence of recurrent instability or lateral subluxation 
of either knee.  Accordingly, there is no basis on which a 
separate evaluation pursuant to Diagnostic Code 5257 may be 
assigned.  In addition, there is no objective evidence of 
arthritis in the right knee.

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome with chondromalacia of the left knee 
is denied.

Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome with chondromalacia of the right knee 
is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


